KRUEGER, Judge.
Appellant was convicted of the offense of murder without malice aforethought, and his punishment assessed at five years confinement in the state penitentiary.
The record is before us without a statement of facts or bills of exceptions. Hence, the only matter presented for review is the sufficiency of the indictment to charge the offense of which appellant was convicted.
An examination of the indictment discloses that it is in due form» and sufficient.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.